DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
At claim 5 line 19, claim 8 line 19 and claim 11 line 5 “the high voltage” should read --the predetermined high voltage--.

Allowable Subject Matter
Claims 3-5 and 7-11 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 5, TAKEUCHI (US 5,402,760, supplied by Applicant on 04/19/2019 IDS) and MUKAIHARA (US 2018/0010545) are considered to be the closest prior art of record.
TAKEUCHI discloses a fuel injection control device for a fuel injection system including a fuel injection valve (M2) to inject a fuel in an internal combustion engine (M1), the fuel injection system configured to execute multi-stage injection to inject the fuel multiple times in one combustion cycle (i.a. Fig. 8), the fuel injection control device configured to control driving of the fuel injection valve (i.a. Fig. 6), the fuel injection control device comprising: 
a computer configured to at least perform:
an information acquisition (S130-S150) configured to acquire a parameter (time lag TDF), which indicates an influence of a pre-stage injection on a post-stage injection (implied, i.a. Fig. 2), in the 
a correction (S170, Fig. 6) configured to correct a mode (final main injection period TM’) of the post-stage injection based on the parameter (col. 10 lines 1-2); wherein 
the information acquisition (S130) is configured to acquire, as the parameter, an interval period (Time lag TDF, Figs. 6 and 8) between the pre-stage injection and the post-stage injection, and 
the correction (S170, Fig. 6) is configured to correct the mode (final main injection period TM’) of the post-stage injection based on the interval period (col. 10 lines 1-2).
MUKAIHARA teaches when driving a fuel injection valve, the fuel injection system is configured to apply a predetermined high voltage in accordance with a start of the driving of the fuel injection valve (i.a. 0047 lines 1-5), and to apply a predetermined low voltage after the application of the high voltage (i.a. 0047 lines 8-12).
The prior art fails to teach or render obvious the claim limitation “the correction is configured to lower the predetermined high voltage applied when the post-stage injection is performed as the correction of the mode of the post-stage injection, in a case where the interval period is short compared to a case where the interval period is long” in the manner defined in the instant claim 5.
Regarding claim 8, TAKEUCHI (US 5,402,760, supplied by Applicant on 04/19/2019 IDS) and MUKAIHARA (US 2018/0010545) are considered to be the closest prior art of record.
TAKEUCHI discloses a fuel injection control device for a fuel injection system including a fuel injection valve (M2) to inject a fuel in an internal combustion engine (M1), the fuel injection system configured to execute multi-stage injection to inject the fuel multiple times in one combustion cycle (i.a. Fig. 8), the fuel injection control device configured to control driving of the fuel injection valve (i.a. Fig. 6), the fuel injection control device comprising: 
an information acquisition unit (S130-S150) configured to acquire a parameter (time lag TDF), which indicates an influence of a pre-stage injection on a post-stage injection (implied, i.a. Fig. 2), in the pre-stage injection and the post-stage injection subsequent to the pre-stage injection in the multi-stage injection (col. 8 lines 42-44);

the information acquisition unit (S130-S150) is configured to acquire, as the parameter, an amount of energization (pilot injection period TP, Fig. 2 shows that magnetic flux density increases with increasing TP) on the fuel injection valve in the pre-stage injection, and 
the correction unit (S170) is configured to correct the mode (main injection period TM’) of the post-stage injection based on the amount of energization (col. 9 lines 65-67).
MUKAIHARA teaches when driving a fuel injection valve, the fuel injection system is configured to (i.a. 0047 lines 1-5) apply a predetermined high voltage in accordance with a start of the driving of the fuel injection valve, and applies a predetermined low voltage after the application of the high voltage (i.a. 0047 lines 8-12).
The prior art fails to teach or render obvious the claim limitation “the correction is configured to lower the predetermined high voltage applied when the post-stage injection is performed as the correction of the mode of the post-stage injection, in a case where the amount of energization at the time of the pre-stage injection is large compared to a case where the amount of energization is small” in the manner defined in the instant claim 8.
Regarding claim 9, TAKEUCHI (US 5,402,760, supplied by Applicant on 04/19/2019 IDS) and DAMES (US 2016/0281624) are considered to be the closest prior art of record.
TAKEUCHI discloses a fuel injection control device for a fuel injection system including a fuel injection valve (M2) to inject a fuel in an internal combustion engine (M1), the fuel injection system configured to execute multi-stage injection to inject the fuel multiple times in one combustion cycle (i.a. Fig. 8), the fuel injection control device configured to control driving of the fuel injection valve (i.a. Fig. 6), the fuel injection control device comprising: 
an information acquisition unit (S130-S150) configured to acquire a parameter (time lag TDF), which indicates an influence of a pre-stage injection on a post-stage injection (implied, i.a. Fig. 2), in the pre-stage injection and the post-stage injection subsequent to the pre-stage injection in the multi-stage injection (col. 8 lines 42-44); and 

DAMES teaches a fuel injection control device for a fuel injection system including a current detection circuit configured to detect a drive current of a fuel injection valve (i.a. 0049).
The prior art fails to teach or render obvious the claim limitation “the information acquisition is configured to acquire, as the parameter, a current change parameter indicating a rising change of the drive current after the start of energization of the post-stage injection, and the correction is configured to correct the mode of the post-stage injection based on the current change parameter” in the manner defined in the instant claim 8.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747